Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prest et al. (US 2014/0098009 A1, hereinafter “Prest”).

As to claim 20, Prest (Fig. 7A) discloses a head-mounted display (700) comprising: 
a display unit (Para. 0065) having a display (130) for displaying graphical content to a user (Para. 0065); and 
a facial interface (120) coupled to the display unit and configured to engage a face of the user to support the display unit thereon (Para. 0074), the facial interface including: 
an upper engagement structure (Fig. 21C element 2110), the upper engagement structure being fixedly positioned relative to the display unit to prevent movement therebetween when engaging a forehead of the face of the user (Para. 0103); and 
a lower engagement structure (Fig. 20A element 2010/2034) directly below the upper engagement structure (the element 2010/2034 is below the upper portion that is against the forehead of the user) and movably positioned relative to the display unit to allow movement therebetween when engaging a lower facial structure of the face of the user ( Fig. 2B-20C; Para. 0095-0096). 

As to claim 21, Prest discloses the head-mounted display according to claim 20, wherein the upper engagement structure is interchangeably coupleable to the display unit with another upper engagement structure having a different size (Fig. 32 element 3218; Para. 0139). 

As to claim 22, Prest discloses the head-mounted display according to claim 21, wherein the facial interface is interchangeably coupleable to the display unit with another facial interface having the other upper engagement structure (Fig. 32 element 3210; Para. 0139, the face frame 3218 can be interchangeably coupled to a different HMD. The upper engagement structure of the different HMD is interpreted to read on “other upper engagement structure”.). 

As to claim 23, Prest discloses the head-mounted display according to claim 20, wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Figs. 7B, 20; Para. 0074).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yee (US 10,496,130 B1, hereinafter “Yee”).

As to claim 13, Yee (Fig. 1) discloses a head-mounted display (100) comprising:
a display unit (102) having a display for displaying graphical content to a user (Col. 4 lines 38-57); 
a controller (Col. 15 lines 14-16, automated apparatus); and
a facial interface (108) coupled to the display unit (102) and configured to engage a face of the user to support the display unit thereon, wherein the facial interface (108) includes:
the side portions (“the side portions” of the interface 108) that engage opposing sides of the face of the user (Col. 5 lines 54-59);
lateral stabilizers (Fig. 3 element 134) coupled to the display unit and the side portions (Col. 6 lines 30-35), wherein the lateral stabilizers are selectively operated by the controller for changing inward force applied by the side portions to the sides of the face of the user (Fig. 4A-4B; Col. 5 lines 24-64, Col. 7 lines 27-50, , since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions. And, due to the fact that each protrusion can be adjusted individually, the inward force applied to the sides of the face of the user will vary according to the positions of the protrusions 134.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 10-12, 14-19, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Seibert et al. (US 2019/0235255 A1, hereinafter “Seibert”).

As to claim 1, Yee (Fig. 1) discloses a head-mounted display (100) comprising:
a display unit (102) having a display for displaying graphical content to a user (Col. 4 lines 38-57); and
a facial interface (108) coupled to the display unit (102) and configured to engage a face of the user to support the display unit thereon, the facial interface (108) having an upper portion (“the upper portion”) that engages a forehead of the user and side portions (“side regions” of 108) that engage temple regions of the user (Col. 5 lines 54-59), wherein the facial interface includes lateral stabilizers (Fig. 3 element 134) positioned between the display unit (Fig. 1 element 102) and the side portions that selectively transfer force between one of the side portions and the display unit (Fig. 4A-4B; Col. 7 lines 27-50, each protrusions 134 can be adjusted individually);
a controller (Col. 15 lines 14-16, automated apparatus) that operates the lateral stabilizer to selectively transfer the force upon a condition selected from movement of the display unit in real space above a threshold value, movement of the display unit relative to a head of the user above the threshold value, or the graphical content (Fig. 6D-6C; Col. 13 lines 23-37, The distance D5 is interpreted to read on “threshold value”. The distance D6 is smaller than distance D5.).
Yee does not disclose a controller that operates the lateral stabilizer to selectively transfer the force upon sensing a condition selected from movement of the display unit in real space above a threshold value, movement of the display unit relative to a head of the user above the threshold value, or the graphical content. 
However, Seibert (Fig. 8) teaches a controller (44) that operates the lateral stabilizer to selectively transfer the force upon sensing (54) a condition selected from movement of the display unit in real space above a threshold value, movement of the display unit relative to a head of the user above the threshold value, or the graphical content (Para. 0067, 0073-0074). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Seibert to include a sensor in the device disclosed by Yee. The motivation would have been to adjust the position of the HMD with respect to the user’s eye positions (Seibert; Para. 0044, 0048). 

As to claim 2, Yee discloses the head-mounted display according to claim 1, wherein the facial interface includes a force distributor (Fig. 3 element 122) having an upper segment that forms the upper portion (“the upper portion”) and two side segments that form the side portions (“the side portions”), wherein forward movement of the upper segment causes inward movement of the side segments (Col. 5 lines 24-64, since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions);
wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Col. 5 lines 29-34).

	As to claim 4, Yee discloses the head-mounted display according to claim 2, wherein the facial interface includes supports (Fig. 3 element 134, lower protrusions), and the force distributor is pivotable about the supports for the upper segment to move forward and the side segments to move inward (Col. 5 lines 24-64, since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions).

As to claim 5, Yee discloses the head-mounted display according to claim 4, wherein the upper portion and the two side segments cooperatively form a singular structure that is pivotable about the supports (Fig. 3 element 130).

As to claim 10, Yee discloses the head-mounted display according to claim 1, wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Col. 5 lines 29-34).

As to claim 11, Yee (Fig. 3) discloses the head-mounted display according to claim 10, wherein the facial interface includes a cover (120) and an internal force distributor (122) that converts forward force into an inward force (Col. 5 lines 24-64, since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions), and the cover covers the internal force distributor and blocks the environmental light (Col. 5 lines 29-34). 

As to claim 12, Yee discloses the head-mounted display according to claim 1, wherein the facial interface is interchangeably couplable to the display unit with another facial interface (Col. 7 lines 41-49, a replacement interface can be attached when the older interface is broken).

As to claim 14, Yee discloses the head-mounted display according to claim 13, wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Col. 5 lines 29-34).
Yee does not disclose wherein the lateral stabilizers are selectively operated upon sensing a movement condition of the display unit.
However, Seibert (Fig. 8) teaches wherein the lateral stabilizers are selectively operated upon sensing (54) a movement condition of the display unit (Para. 0067, 0073-0074, The pad portion is adjusted based on the distance between the optical assembly and the eyes as shown in figs 4-5. The optical assembly is interpreted to be part of the display unit. The optical assembly will be moved until it satisfies the condition.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Seibert to include a sensor in the device disclosed by Yee. The motivation would have been to adjust the position of the HMD with respect to the user’s eye positions (Seibert; Para. 0044, 0048). 

As to claim 15, Seibert (Fig. 8) teaches the head-mounted display according to claim 13, wherein the lateral stabilizers are selectively operated upon sensing (54) a movement condition of the display unit (Para. 0067, 0073-0074, The pad portion is adjusted based on the distance between the optical assembly and the eyes as shown in figs 4-5. The optical assembly is interpreted to be part of the display unit. The optical assembly will be moved until it satisfies the condition.).

As to claim 16, Yee discloses the head-mounted display according to claim 15, wherein the movement condition is one of movement of the display unit in real space or movement of the display unit relative to a head of the user (Figs. 4A-4B).

As to claim 17, Seibert (Fig. 8) teaches the head-mounted display according to claim 16, wherein the head-mounted display further comprises a sensor (54) for sensing the movement condition, and wherein the controller (44) operates the lateral stabilizers according to the movement condition sensed by the sensor (Para. 0066-0067).

As to claim 18, Yee (Fig. 3) discloses the head-mounted display according to claim 13, wherein the facial interface (122) includes an upper portion (“the upper portion”) and converts forward force to the upper portion to the inward force applied by the side portions to the opposing sides of the face of the user (Col. 5 lines 24-64, since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions).

As to claim 19, Yee discloses the head-mounted display according to claim 13, wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Col. 5 lines 29-34).

As to claim 24, Yee discloses the head-mounted display according to Claim 1, wherein the facial interface transfers forward force applied to the upper portion by the forehead into inward force applied by the side portions to the temple regions (Col. 5 lines 24-64, since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions).

As to claim 25, Yee (Fig. 3) discloses the head-mounted display according to claim 24, wherein the facial interface includes a force distributor (120) having an upper segment that forms the upper portion (Col. 5 lines 54-59, the portion against the forehead) and two side segments that form the side portions (the portion against the temple regions), wherein forward movement of the upper segment causes inward movement of the side segments (Col. 5 lines 24-64, since the interface backing 122 can be made of semi-hard polymeric material, a forward force applied to the upper portion by the forehead will result in a decrease of radius of curvature of the element 122, which will necessarily produce an inward force applied to the side temple regions).

As to claim 27, Yee (Fig. 9) discloses the head-mounted display according to Claim 13, wherein the lateral stabilizers (130) are symmetrically operated by the controller for changing inward force applied by the side portions to the sides of the face of the user (Fig. 4A-4B; Col. 7 lines 27-50, each protrusions 134 can be adjusted by applying symmetrical displacement as needed).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yee and Seibert as applied to claim 24 above, and further in view of Walsh et al. (US 2017/0311796 A1, hereinafter “Walsh”).

As to claim 26, Yee does not disclose the head-mounted display according to claim 24, wherein the facial interface includes a fluid-filled bladder, and forward force to the upper portion displaces fluid in the fluid- filled bladder toward the side portions.
However, Walsh (Fig. 1) teaches wherein the facial interface includes a fluid-filled bladder (154), and forward force to the upper portion displaces fluid in the fluid- filled bladder toward the side portions (Para. 0042, the forward force will cause the fluid to flow in the side directions).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Walsh to include a fluid-filled cavities in the device disclosed by Yee. The motivation would have been to seal the user’s face while using the HMD (Walsh; Para. 0042).

The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yee (US 10,045,449 B1) discloses adjustment mechanism in different places on HMD (Figs 6-7 element 230, 330). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625